 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RONNIE EARL HOWELL,                               Case No. 1:18-cv-01179-AWI-BAM (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                       FOR EXTENSION OF TIME TO FILE
13          v.                                         OBJECTIONS
14   STATE OF CALIFORNIA, et al.,                      (ECF No. 26)
15                      Defendants.
16

17          Plaintiff Ronnie Earl Howell (“Plaintiff”), a former pretrial detainee now housed at

18   Atascadero State Hospital, proceeded pro se and in forma pauperis in this civil rights action

19   pursuant to 42 U.S.C. § 1983.

20          On July 12, 2019, the undersigned issued findings and recommendations recommending

21   dismissal of this action for failure to comply with Federal Rule of Civil Procedure 8 and for

22   failure to state a cognizable section 1983 claim. (ECF No. 23.) Those findings and

23   recommendations were served on Plaintiff and contained notice that any objections thereto were

24   to be filed within fourteen days after service. (Id. at 5.) On August 23, 2019, well after the

25   deadline for the filing of objections had expired, the Court dismissed this action, with prejudice,

26   due to Plaintiff’s failure to state a claim upon which relief may be granted. Judgment was entered

27   pursuant to the Court’s order and the action was closed. (ECF Nos. 24, 25.)

28   ///
                                                      1
 1          Currently before the Court is Plaintiff’s filing of September 27, 2019. (ECF No. 26.) It

 2   appears that Plaintiff is requesting that the Court “waive” the fourteen-day deadline for filing

 3   objections to the findings and recommendations. Plaintiff states that he is presently under mental

 4   medications and is a layman in federal law. (Id.)

 5          The deadline for Plaintiff to file his objections expired on July 29, 2019. After no

 6   communication was received from Plaintiff, this action was closed and judgment entered on

 7   August 23, 2019. Plaintiff has not provided good cause for his failure to seek an extension of

 8   time prior to the original deadline for filing his objections, or before judgment was entered, or for

 9   a waiver of the original deadline now that the action has been closed. Therefore, the undersigned

10   finds no grounds for extension of this deadline or the reopening of this action.

11          Accordingly, Plaintiff’s motion for extension of time to file objections, (ECF No. 26), is

12   HEREBY DENIED. This action remains closed.

13
     IT IS SO ORDERED.
14

15      Dated:     October 1, 2019                             /s/ Barbara   A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
